Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 2, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151219 & (37)                                                                                         Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
                                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151219
                                                                     COA: 318872
                                                                     Isabella CC: 2013-000191-FH
  JAMES ALLEN CHANDLER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 27, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the last paragraph of Section III.B. of the
  Court of Appeals opinion, and we REMAND this case to the Isabella Circuit Court. The
  trial court shall consider whether the defendant was properly assigned 15 points on
  Offense Variable 10 (OV 10) for “predatory conduct” under MCL 777.40(1)(a) and
  (3)(a), or whether the 15-point score was improperly based solely on the conduct of the
  defendant’s co-offenders. See People v Gloster, 499 Mich. 199 (2016). If the trial court
  determines that OV 10 was scored incorrectly, the court shall resentence the defendant.
  People v Francisco, 474 Mich. 82 (2006). If, however, the trial court determines that OV
  10 was correctly scored, the court shall determine whether it would have imposed a
  materially different sentence under the sentencing procedure described in People v
  Lockridge, 498 Mich. 358 (2015). In making this determination, the trial court shall
  follow the procedure described in Part VI of our opinion. If the trial court determines
  that it would have imposed the same sentence absent the unconstitutional constraint on its
  discretion, it may reaffirm the original sentence. If, however, the trial court determines
  that it would not have imposed the same sentence absent the unconstitutional constraint
  on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court. The motion to remand and for appointment of appellate counsel
  is DENIED.

         We do not retain jurisdiction.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 2, 2016
          s1026
                                                                                Clerk